Citation Nr: 1138110	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation greater than 20 percent for the service-connected low back strain (also referred to as low back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in pertinent part, denied a disability evaluation greater than 10 percent for the service-connected low back strain.  

A hearing was held in February 2009 at the Indianapolis RO before a Decision Review Officer.  A transcript of the proceedings has been placed in the claims file.

During the pendency of the appeal, and specifically in an April 2009 decision, the RO increased the rating for the service-connected low back disability to 20 percent, effective from August 8, 2006 (date of receipt of claim).  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this grant.  Thus, the issue of entitlement to an increased rating for this disability remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran's service-connected low back disability is currently evaluated as 20 percent disabling.  The Veteran contends that his symptoms are more severe than the disability rating currently assigned reflects.  After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's increased rating claim for this disability is required to allow for further development of the record.  

The Veteran is currently in receipt of social security disability benefits, and the Social Security Administration (SSA) determination sheet reflects the Veteran's primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of recurrent arrhythmias.  See September 2007 Disability Determination and Transmittal Form.  

The record shows that the Veteran was last afforded a VA examination in February 2009.  During the examination, the Veteran reported to experience pain, weakness and stiffness in his back which he claims has worsened during the last three to four years.  He also reported weakness in his bilateral lower extremities.  On a scale of one to ten (with one being the least level of pain and ten being the worst), the Veteran rated his pain level at a 9, and explained that certain activities, to include bending, carrying items, riding in an automobile and climbing a staircase, serve to exacerbate his back pain.  He further noted that his back pain affects his mobility, his activities of daily living, and his ability to participate in recreational activities.  It was noted that the Veteran's back condition did not have an effect on his occupation.  However, during his February 2009 personal hearing and in statements submitted by the Veteran's former employers, it was noted that the Veteran's low back disability made it very difficult, if not impossible, for him to perform his occupational duties.  See February 2009 Transcript of Hearing, p. 7, and Statements submitted by T.H. and J.V.  
Upon physical examination, the examiner observed no abnormalities in the Veteran's spine, but did note that he had an abnormal gait.  The Veteran was also shown to have forward flexion to 80 degrees with pain at 60 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and rotation to the right and left to 30 degrees.  There were no noted complaints or visible signs of fatigue, weakness and lack of endurance upon repetition, but there was evidence of pain at 60 degrees upon repetition.  The Veteran also underwent a neurological evaluation of his lower extremities, the findings of which revealed his sensory and motor functions to be within normal limits, and normal deep tendon reflexes.  In addition, the Veteran underwent an X-ray of his lumbar spine, and the results revealed "mild compression of the L1 vertebral body," "mild scoliosis of the lumbar spine with the convexity to the right centered at the L2-L3 disc space", and "mild to moderate degenerative changes" in the lumbar spine.  The impression derived from this X-ray report indicated "mild to moderate degenerative changes of the lumbar spine which are more advanced than usually seen...."  Based on his review of the claims file, as well as his discussion with and physical examination of the Veteran, the examiner diagnosed the Veteran with degenerative disc disease (spondylosis) of the lumbar spine.  The examiner also noted that the Veteran displays symptoms "which are consistent with spinal stenosis and left L4 and L5 radiculopathy that are related to the trauma he sustained" in service.  

Indeed, the record reflects that the Veteran has complained of pain and numbness in his left lower extremity throughout the course of his appeal, and filed a separate claim seeking service connection for radiculopathy of his left lower extremity as secondary to his service-connected low back strain.  The Veteran was afforded a VA neurological evaluation in February 2009, at which time, he reported to experience chronic back pain which travels down his left leg as well as a numbing sensation which radiates from his hip to his knee.  He further reported occasional numbness below the knee and weakness in his lower extremities when walking or climbing a staircase.  Upon physical examination, the Veteran was shown to have left ankle inversion and eversion of "5-/5", bilateral extensor hallusis longus (EHL) of 4+/5, and "otherwise grossly intact (5/5)" motor strength in the bilateral upper and lower extremities.  The sensory function report reflected a "stocking glove sensory loss to LT [light touch] and PP [pin prick] to level 3-4 cm above bilateral ankles."  Further evaluation of the Veteran's left thigh revealed signs of "hypoesthesia to PP and LT in distribution of left lateral femoral cutaneous nerve."  The remainder of the sensory examination was unremarkable, and further neurological evaluation revealed normal knee and ankle reflexes as well as a negative straight leg test.  

Based on his review of the claims file and evaluation of the Veteran, the examiner diagnosed the Veteran with left lateral femoral cutaneous neuropathy, "either from weight gain or local trauma," chronic lower back pain, bilateral sacroiliac dysfunction, and mild diabetic polyneuropathy in the bilateral lower extremities.  The examiner noted that the left lateral femoral cutaneous neuropathy is the likely cause of the Veteran's left thigh numbness.  The Veteran subsequently underwent an electromyography (EMG) of his left lower extremity in March 2009, the results of which revealed normal muscles at rest and with activation.  The physician observed no evidence of radiculopathy, myopathy or plexopathy.  However, the record is still unclear as to whether the Veteran's diagnosis of left lateral femoral cutaneous neuropathy is related to his service-connected low back disability.  As such, it is unclear whether the Veteran would be entitled to a separate disability rating for his neurological complications.  See Bierman v. Brown , 6 Vet. App. at 129-132.  

Further, in the July 2011 Informal Hearing Presentation (IHP), the Veteran, through his representative, appears to contend that his service-connected back condition has worsened since his last examination.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over two years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, the Veteran has indicated that he receives medical treatment from his physician, J.K., M.D.  See VA Form 21-4142, date stamped as received in April 2008.  In the form, the RO appears to have noted that medical records issued by Dr. K. were contained in the SSA records.  However, while the SSA records received and associated with the Veteran's claims file contain letters written by other physicians addressed to Dr. K., they are clear for any records issued by a Dr. K.  Indeed, a review of the entire claims file is also devoid of any medical records from Dr. K.  VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  As this matter is being remanded for further development, the RO should attempt to obtain records of any back treatment that the Veteran may have received from this physician, as well as any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information form, procure copies of any private treatment records as well as any other medical records pertinent to the Veteran's claim, to include any progress notes, evaluations, and X-ray and MRI reports, from Dr. J.K.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

2. Request relevant records pertaining to treatment the Veteran has received for his back condition from the VA Medical Center in Indianapolis, Indiana, dating from March 2009 to the present.  All such available documents should be associated with the claims file.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected low back strain.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology associated with the service-connected low back disability should be noted in the examination report.  

In particular, the examiner should note the presence or absence of any favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine and of any unfavorable ankylosis of his entire spine.  Also, the examiner should identify any neurological pathology related to the service-connected lumbar spine disability (including the nerves involved) and fully describe the extent and severity of those symptoms.  Specifically, the examiner should take note of the February 2009 neurological examination report and provide an opinion as to whether the Veteran's diagnoses of left lateral femoral cutaneous neuropathy and/or bilateral sacroiliac dysfunction are related to his service-connected low back disorder.  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Also, the examiner should provide the ranges of motion of the Veteran's lumbosacral spine.  The examiner should also note whether-upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also provide an opinion concerning the impact of the service-connected low back disability on the Veteran's ability obtain and maintain substantially gainful employment.  

A complete rationale for all opinions expressed must be provided.  

4. Then, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


